Name: Commission Regulation (EEC) No 2905/87 of 29 September 1987 fixing the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/20 Official Journal of the European Communities 30 . 9 . 87 COMMISSION REGULATION (EEC) No 2905/87 of 29 September 1987 fixing the export refunds on oil seeds Whereas Article 13 of Regulation (EEC) No 2041 /75 makes provision for the period of validity of certificates fixing refunds in advance to be reduced if the market situation warrants ; whereas in the interest of sound market management a reduction should be made ; Whereas it follows from applying these provisions to the current situation of the oil seeds market and to the rates of prices of these products that, pursuant to Article 4 of Commission Regulation (EEC) No 651 /71 (n), as amended by Regulation (EEC) No 1815/84 (l3), the amount of the refund in ECU and the amount of the final refund in each of the national currencies must, in the case of colza and rape seed, be fixed in accordance with the Annex to this Regulation ; whereas it is not appropriate to fix a refund for sunflower seed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1951 /87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (^ as last amended by Regulation (EEC) No 2594/87 (% Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed f7), as last amended by Regulation (EEC) No 1 869/87 (s), and in particular Article 2 (3) thereof, Having regard to Commission Regulation (EEC) No 2041 /75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and advance fixing certificates for oils and fats (9), as last amended by Regulation (EEC) No 2662/87 (10), and in particular Article 13 thereof, Having regard to the opinion of the Monetary Committee , Whereas the export refunds on oil seeds were set by Commission Regulation (EEC) No 2615/87 (n); HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 shall be as set out in the Annex hereto. 2. There shall be no refund on sunflower seed. 3 . Certificates fixing the export refund in advance shall be valid from their date of issue until the end of October 1987. (  ) OJ No 172, 30. 9 . 1966, p . 3025/66. Ã  OJ No L 183, 3 . 7. 1987, p . 7 . (3) OJ No 125, 26. 6 . 1967, p . 2461 /67 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 264, 23 . 11 . 1972, p . 1 . 0 OJ No L 164, 24. 6 . 1985, p . 11 . Is) OJ No L 245, 29 . 8 . 1987, p . 11 . f) OJ No L 167, 25. 7. 1972, p . 9 . (8) OJ No L 176, 1 . 7. 1987, p . 30 . 0 OJ No L 213, 11 . 8 . 1975, p . 1 . (10) OJ No L 252, 3 . 9 . 1987, p . 6 . (") OJ No L 248 , 1 . 9 . 1987, p . 10 . (12) OJ No L 75, 30. 3 . 1971 , p. 16 . H OJ No L 170, 29. 6 . 1984, p . 46. 30 . 9 . 87 Official Journal of the European Communities No L 277/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 29 September 1987 fixing the export refunds on colza and rape seed (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross refunds (ECU): 1  Spain 24,042 24,042      Portugal 28,802 28,802      other Member States 24,300 24,300    2. Final refunds : l l Seeds harvested and exported from : \ l l  Federal Republic of Germany (DM) 58,85 58,85      Netherlands (Fl) 65,45 65,45      BLEU (Bfrs/Lfrs) 1 165,09 1 165,09      France (FF) 176,71 176,71      Denmark (Dkr) 210,44 210,44  '     Ireland ( £ Irl) 19,642 19,642      United Kingdom ( £) 14,206 14,206      Italy (Lit) . 37 472 37 470      Greece (Dr) 2 468,10 2 446,55 '   .   Spain (Pta) 3 673,27 3 673,27   '    Portugal (Esc) 4 797,51 4 792,70    